Slip Op. 01-136

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
NTN BEARING CORPORATION OF AMERICA and :
NTN KUGELLAGERFABRIK (DEUTSCHLAND) GmbH;:
SKF USA INC. and SKF GmbH;              :
FAG KUGELFISCHER GEORG SCHAFER AG and   :
FAG BEARINGS CORPORATION,               :
                                        :
               Plaintiffs and           :
               Defendant-Intervenors,   :
                                        :
               and                      :
                                        :
INA WALZLAGER SCHAEFFLER oHG and        :
INA BEARING COMPANY, INC.,              :
                                        :
               Plaintiffs,              :
                                        :
          v.                            :    Consol. Court No.
                                        :    97-10-01800
UNITED STATES,                          :
                                        :
               Defendant,               :
                                        :
               and                      :
                                        :
THE TORRINGTON COMPANY,                 :
                                        :
               Defendant-Intervenor     :
               and Plaintiff.           :
________________________________________:

                            JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), NTN Bearing Corp. of Am. v. United
States, Slip Op. 01-76 (CIT June 22, 2001) and Commerce having
complied with the Court’s remand, and no responses to the Remand
Results having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on October
4, 2001, are affirmed in their entirety; and it is further
Consol. Court No. 97-10-01800                              Page 2



     ORDERED that since all other issues were previously decided,
this case is dismissed.




                                   ______________________________
                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    November 27, 2001
          New York, New York